Citation Nr: 1000855	
Decision Date: 01/06/10    Archive Date: 01/15/10

DOCKET NO.  05-26 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia



THE ISSUE

Entitlement to service connection for scoliosis.



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services



ATTORNEY FOR THE BOARD

J. Connolly, Counsel




INTRODUCTION

The Veteran served on active duty from July 2003 to April 
2004.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which denied her claim.  The case was 
previously before the Board in December 2007 and January 
2009, when it was remanded for further development.


FINDING OF FACT

Scoliosis had its onset during active service.


CONCLUSION OF LAW

Scoliosis was incurred during active service.  38 U.S.C.A. §§ 
1110, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION


There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The 
Veteran's claim is being granted.  As such, any deficiencies 
with regard to VCAA are harmless and nonprejudicial.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection, the evidence must 
show: (1) the existence of a present disability; (2) in-
service incurrence or aggravation of a disease or injury; and 
(3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during the 
service."  Shedden v. Principi, 381 F.3d 1163, 1166-67 
(Fed.Cir.2004).  There must be competent evidence of a 
current disability; proof as to incurrence or aggravation of 
a disease or injury in service, as provided by either lay or 
medical evidence, as the situation dictates; and competent 
evidence as to a nexus between the inservice injury or 
disease and the current disability.  Cohen v. Brown, 10 Vet. 
App. 128, 137 (1997); Layno v. Brown, 6 Vet. App. 465 (1994).

The United States Court of Appeals for Veterans Claims 
(Court) has consistently held that, under the law cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit), which has stated, "a 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

A veteran is considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, except where clear and unmistakable evidence 
demonstrates that an injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. §§ 1111.

A preexisting injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.  

When no preexisting condition is noted upon entry into 
service, the veteran is presumed to have been sound upon 
entry.  The burden then falls on the government to rebut the 
presumption of soundness by clear and unmistakable evidence 
that the veteran's disability was both preexisting and not 
aggravated by service.  The government may show a lack of 
aggravation by establishing that there was no increase in 
disability during service or that any "increase in disability 
[was] due to the natural progress of the" preexisting 
condition.  38 U.S.C. § 1153.  If this burden is met, then 
the veteran is not entitled to service-connected benefits.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).

A pre-existing disease or injury will be presumed to have 
been aggravated by service only if the evidence shows that 
the underlying disability underwent an increase in severity.  
Townsend v. Derwinski, 1 Vet. App. 408 (1991); 38 C.F.R. 
§ 3.306(a).  In contrast, a flare-up of symptoms, in the 
absence of an increase in the underlying severity, does not 
constitute aggravation of the disability.  Hunt v. Derwinski, 
1 Vet. App. 292, 296-97 (1991).  Evidence of the veteran 
being asymptomatic on entry into service, with an 
exacerbation of symptoms during service, does not constitute 
evidence of aggravation.  Green v. Derwinski, 1 Vet. App. 
320, 323 (1991).  If the disorder becomes worse during 
service and then improves due to in-service treatment to the 
point that it was no more disabling than it was at entrance 
into service, the disorder is not presumed to have been 
aggravated by service.  Verdon v. Brown, 8 Vet. App. 529 
(1996).

In July 2003, the VA General Counsel issued a precedent 
opinion, which held that, to rebut the presumption of sound 
condition under Section 1111 of the statute, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  VAOPGCPREC 3-03 (July 
16, 2003).  The claimant is not required to show that the 
disease or injury increased in severity during service before 
VA's duty under the second prong of this rebuttal standard 
attaches.  Id.

Although VA's General Counsel has determined that the 
definition of "aggravation" used in 38 U.S.C.A. § 1153 and 38 
C.F.R. § 3.306 does not apply in determining whether the 
presumption of soundness has been rebutted, the statute and 
regulation do not otherwise provide any definition of 
"aggravation" to be applied in making that determination.  
The word "aggravate" is defined as "to make worse."  
Webster's II New College Dictionary (1999).  After 
determining whether the presumption of soundness has been 
rebutted the Board will consider whether the claimed 
disabilities were "made worse" by his military service.

As noted, veterans are presumed to have entered service in 
sound condition as to their health.  This presumption 
attaches only where there has been an induction examination 
in which the later complained-of disability was not detected.  
See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The 
regulation provides expressly that the term "noted" denotes 
"[o]nly such conditions as are recorded in examination 
reports," 38 C.F.R. § 3.304(b), and that "[h]istory of 
preservice existence of conditions recorded at the time of 
examination does not constitute a notation of such 
conditions,"  Id. at (b)(1).

In this case, the Veteran served on active duty from July 
2003 to April 2004.  The Veteran's pre-entrance exam 
performed by the Military Entrance Processing Station (MEPS) 
in July 2002, a year prior to service, indicates that she had 
a normal back, with no noted problems.  In January 2004, the 
Veteran sought in-service medical care for back pain and 
reported to the examiner that she had been diagnosed with 
scoliosis by MEPS.  Scoliosis was noted on examination at 
that time.

It was determined at medical evaluation board proceedings in 
March 2004 that the Veteran had symptomatic scoliosis that 
existed prior to service and was not permanently aggravated by 
service.  The medical report from this examination reported that 
the Veteran was unable to pass the final Army physical fitness 
test, that she had a noticeable curvature to the back with a 
prominent right thoracic paraspinous region, and confirmed the 
military examiner's diagnosis of scoliosis with 35 degrees 
dextroscoliosis T-6 to L-I and 20 degrees levoscoliosis L-1 to L-
4.

The Veteran underwent a VA examination in close proximity to her 
separation from service, in July 2004, at which time she reported 
that she had been diagnosed with scoliosis on entrance into 
service and that she had continuing back pain that dated back to 
the completion of basic training.  The examiner diagnosed her 
with scoliosis.  At the time of the examination, no service 
treatment records were available for review; therefore, the 
examiner was only able to speculate as to whether scoliosis was 
aggravated by service, noting that the Veteran's back pain was 
probably a normal progression of scoliosis.

In February 2008, the Veteran was afforded another VA 
examination.  The examiner provided the opinion that the 
Veteran's scoliosis existed prior to service and that physical 
activities in the Army were not responsible in any way for the 
progression of her scoliosis.  He stated that although her 
scoliosis progressed very slightly during her time in service, 
this was part of the natural progression/stabilization of the 
condition.  However, it appears that the Veteran's complete 
service treatment records were not available at the time of the 
February 2008 examination because such records had been misplaced 
in another veteran's claims file.  As such, the examiner appears 
to have based his opinion on the Veteran's own account of medical 
history rather than her service treatment records when rendering 
his opinion as to the onset of her scoliosis.  The examiner 
stated that per the Veterans report, she was not aware of her 
scoliosis until she was diagnosed with scoliosis during her 
medical check up, prior to entry in the Army.

The Veteran was again examined by VA in August 2009.  The claims 
file was reviewed, including the service treatment records, and 
the Veteran was afforded a physical examination which confirmed 
the prior diagnosis.  The examiner indicated that the scoliosis 
preexisted service and was not related to inservice disease or 
injury.  However, regarding the progression of the scoliosis, the 
examiner stated that the examiner was unable to comment without 
speculation regarding the progression thereof.  

Thus, at the time of entry, there is a presumption that the 
Veteran entered in sound health.  Here, there is no evidence 
that at entry, there was any defect, infirmity, or disorder 
with regard to a back disability on objective examination.  
The examination was negative.  Thus, the Veteran is entitled 
to a presumption of soundness.

Because the Veteran is entitled to a presumption of 
soundness, the Board must determine whether, under 38 
U.S.C.A. § 1111, the presumption of soundness is rebutted by 
clear and unmistakable evidence.  The burden of proof is on 
VA to rebut the presumption by producing clear and 
unmistakable evidence that a disability existed prior to 
service and that it was not aggravated during service.  See 
Wagner v. Principi, 370 F 3d 1089 (Fed. Cir. 2004); 
VAOPGCPREC 3-03 (July 16, 2003).

In Wagner the Court established that the burden falls on the 
government to rebut the presumption of soundness by clear and 
unmistakable evidence that the disability was both 
preexisting and not aggravated by service.  The government 
may show a lack of aggravation by establishing that there was 
no increase in disability during service or that any increase 
in disability was due to the natural progress of the 
preexisting condition.  38 U.S.C.A. § 1153.   Wagner v. 
Principi, 370 F.3d 1089 (2004).

In Miller v. West, 11 Vet. App. 345, 348 (1998), the Court 
indicated that "a bare conclusion, even one written by a 
medical professional, without a factual predicate in the 
record does not constitute clear and unmistakable evidence 
sufficient to rebut the statutory presumption of soundness."  
The Court held that the presumption of soundness upon entry 
into service may not be rebutted without "contemporaneous 
clinical evidence or recorded history" in the record.  

Thereafter, the Federal Circuit explained the Miller decision 
by noting that "[n]othing in the court's opinion suggests 
that without such evidence the presumption can never be 
rebutted," emphasizing that any such determination must 
consider "how strong the other rebutting evidence might be."  
Harris v. West, 203 F. 3d. 1347, 1351 (Fed. Cir. 2000).  The  
Federal Circuit held that contemporaneous evidence of 
treatment is not required to rebut the presumption of 
soundness.  In Harris the Federal Circuit found that all 
medically accepted evidence can be considered, including a 
recorded medical history.  

In this case, the service treatment records recorded a 
history of a preservice scoliosis.  In addition, post-service 
treatment records document the same history.  The Board finds 
that the medical records are competent evidence that 
scoliosis clearly and unmistakably preexisted service.  See 
Gahman v. West, 12 Vet. App. 406 (1999).  

The Board finds that the probative evidence constitutes clear 
and unmistakable evidence that scoliosis existed prior to 
service entrance.  However, VAOPGCPREC 3-03 (July 16, 2003), 
has established that there are two steps to rebut the 
presumption of soundness at entry.  First, there must be 
clear and unmistakable evidence that a defect or injury 
preexisted service.  Second, there must be clear and 
unmistakable evidence that the defect or injury was not 
aggravated during service.  If both prongs are not met, the 
presumption of soundness at entry is not rebutted.

The remaining question is whether the evidence clearly and 
unmistakably demonstrates that the Veteran's scoliosis was 
not aggravated by such service, and if not, whether 
entitlement to service connection on a direct basis is in 
order.  In this regard, while the evidence of record contains 
VA opinions indicating that the Veteran's scoliosis was not 
aggravated during service or was probably not aggravated 
during service, they did not reach this conclusion 
undebatably, and in fact, the record contains a recent VA 
medical opinion that stated that a conclusion could not be 
reached without resorting to speculation.  As noted above, 
the prior opinions which indicated that there was no 
inservice aggravation were not based on a complete review of 
the record and are therefore inadequate and of diminished 
probative value.  Likewise, while there is an inservice 
opinion stating that there was no aggravation, that examiner 
was not privy to the subsequently dated records and is also 
of lessened probative value.  Due to the deficits in these 
medical opinions, the Board remanded for a thorough medical 
opinion regarding the matter of aggravation; however, as 
noted, the examiner indicated that a conclusion could 
essentially not be reached.  

Therefore, in sum, the only medical opinion based on a 
complete review of the record determined that a definitive 
conclusion essentially could not be reached regarding whether 
the inservice progression of the scoliosis was permanent or 
beyond its natural progress.  Thus, as the only complete and 
therefore probative opinion of record regarding aggravation 
did not conclude that preexisting scoliosis was aggravated 
during service, the Board will afford the Veteran the benefit 
of the doubt and conclude that the presumption of soundness 
has not been rebutted in this case.

Having determined that the presumption of soundness has not 
been rebutted in this matter, the Board will now consider 
whether the evidence otherwise permits the establishment of 
service connection on a direct basis, and it is clear that 
there were complaints and findings with respect to scoliosis 
during active service.  In addition, although there is no 
medical opinion linking current scoliosis to service, 
scoliosis was initially noted during service and there has 
been continuity since that time with the diagnosis remaining 
the same.  In Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
Sept. 14, 2009), the Federal Circuit stated that it had 
previously and explicitly rejected the view that competent 
medical evidence is required when the determinative issue in 
a claim for benefits involves either medical etiology or a 
medical diagnosis.  Instead, under section 1154(a) lay 
evidence can be competent and sufficient to establish a 
diagnosis of a condition when: a layperson is competent to 
identify the medical condition; the layperson is reporting a 
contemporaneous medical diagnosis; or lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Davidson reaffirms prior Court 
holdings that VA must consider the competency of the lay 
evidence and cannot outright reject such evidence on the 
basis that such evidence can never establish a medical 
diagnosis or nexus.  The Veteran is competent to report the 
spine abnormality.  Competent medical evidence established 
the diagnosis.  Both the Veteran and the medical evidence 
establish the continuity of the symptoms and of the diagnosis 
dated from service to the current time.  Further, there is no 
opinion contained in the evidence that documents or implies 
the existence of scoliosis of the spine that was not present 
during service.  Consequently, since there is current 
scoliosis, evidence of scoliosis during service, and the 
Veteran is capable of stating that this condition existed 
both currently and during service, the Board will give the 
Veteran the benefit of the doubt, and find that service 
connection for scoliosis is warranted.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for scoliosis is granted.  


____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


